DETAILED ACTION
Introduction
Claims 1, 2, 5, 6, and 8-13 have been examined in this application.  Claims 1, 2, 5, 6, and 8-13 are amended. Claims 3, 4, 7, and 14 are cancelled. This is a non-final office action in response to the arguments, amendments, and request for continued examination filed 2/3/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2017-062441 filed in Japan on 03/28/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 2/3/2022 have been fully considered.
Regarding the previously made Claim Objections, the amendments have resolved the issues and the objections are withdrawn.
Regarding the arguments pertaining to the previously made rejection under 112(a) (presented on p. 6 under the heading “Claim Rejections Under 35 U.S.C. §112(a)”), the arguments and amendments are persuasive, and the rejection is therefore withdrawn.
Regarding the arguments pertaining to the previously made rejection under 112(b) (presented on p. 6-7 under the heading “Claim Rejections Under 35 U.S.C. §112(b)”), the arguments are partially persuasive. Particularly, for the rejection of Claims 1 (and dependents), 12, and 13 regarding the language “a detection results” and for the rejection of Claim 6 regarding the language of the “detection unit,” the arguments and amendments are persuasive, and the rejections are therefore withdrawn. However, for the rejection of Claims 1 (and dependents), 12, and 13 regarding the “detection accuracy,” although the term “detection” has been removed from the claims, the claims remain indefinite as it is not clear what “accuracy” is relative to, and whether it describes some positional accuracy, or accuracy of the content of the road marking, or something else. No reasoned arguments have been provided. Thus, the rejection is maintained. Additionally, the amendments to Claim 9 do not fully overcome the 
Regarding the arguments pertaining to the previously made rejection under 103 (presented on p. 7-8 under the heading “Claim Rejections Under 35 U.S.C. §103”), the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further review, a new grounds of rejection is made with the additional prior art of US2018/0066960A1 (Tateishi et al.) as well as the previously relied upon art of US2018/0267172A1 (Oh et al.), US2018/0165960A1 (Seo et al.), JP2012117944A (Kondo), and US2017/0322040A1 (Stephens et al.).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6, and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Regarding Claims 1, 12, and 13, the claims recite “accuracy information indicating an accuracy of the road marking.” The term “accuracy” alone encompasses any conceivable type of accuracy, including accuracy of road marking position, orientation, shape, content, color, or other parameters. The disclosure as originally filed (see specification ¶0031) only describes a “detection accuracy” which is described as an accuracy of collating sensed and mapped road markings, or detectability of the road marking. The claim language is therefore broader than what is disclosed, and the scope of the claim encompasses subject matter that was not originally disclosed or included in the invention. Therefore, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2, 5, 6, and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 12, and 13, the phrase “accuracy information indicating an accuracy of the road marking” renders the claims indefinite. Generally, “accuracy” is generally defined as “freedom from mistake or error; correctness.” However, the claims merely recite an accuracy, and do not recite any additional context to determine what standard is applied to consider a road marking to be accurate or not, and whether the accuracy relates to, for example, the positional accuracy in the map, or the positional accuracy of the marking in the real-world, or the accuracy of the content of the road marking (e.g. if a painted lane arrow has an accurate shape or accurately describes the lane’s path) or something else. The differing possible interpretations lead to widely varying scopes of the claims, which renders the claims indefinite. For the purposes of examination, the accuracy information and accuracy are interpreted as any metric related to the use of the road marking for vehicle positioning accuracy.
Claims 2, 5, 6, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claims 2 and 5, the phrase “output the control information for controlling the moving body” renders the claims indefinite. There is no antecedent basis that specifically recites “for controlling.” Claim 1, from which Claims 2 and 5 depend, recites “control information for modifying a target track.” It is not clear whether the control information in Claims 2 and 5 is the same control information as in Claim 1 (and is reciting the additional intended use “for controlling”) or is some different control information. The scope of the claim is therefore indefinite. For the purposes of examination, the phrases are interpreted as “output control information for controlling the moving body” such that the control information in Claims 2 and 5 is different than that in Claim 1.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 5 and for failing to cure the deficiencies listed above.
Regarding Claim 9, the phrase “to lower a weight of a result of a collation used in the estimated position of the moving body” renders the claim indefinite. Claim 1, from which Claim 9 depends, recites 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Published Application US2018/0066960A1 (Tateishi et al.).

Regarding Claim 1, Tateishi et al. discloses an output device (see Figure 1A, [0036] driving assistance apparatus outputting information to a display or [0052] outputting driving assistance control) comprising:
a sensor configured to detect an object by emitting a light and receiving the light reflected by the object (see [0039] measuring sensor 32 may be a “laser radar” for measuring a relative position to an object);
a memory configured to store a program (see [0041] the ECU having program storage); and
a processor (see Figure 1A, [0041] ECU including a central processing unit) coupled to the sensor (see Figure 1A) and the memory (see [0041] executing the programs stored) and configured to execute the program to:
receive a detection result from the sensor detecting the object by receiving the light reflected by the object (see [0039] the laser radar used to detect a relative position to an object, and [0048] recognition unit 21 of the ECU recognizing landmarks on the basis of a result measured by the measuring sensor 32);
estimate a position of a moving body (see [0050] the position of the vehicle being recognized) based on a position of a road marking based on the detection result by the sensor (see [0050] the position based on the landmark MP recognized at the recognition unit 21, and see [0044], Figure 2B, landmarks include division lines on a road) and the position of the road marking according to map information (see [0050] the position based on the alignment of the recognized landmark with landmark position RP from a map);
acquire accuracy information (see [0046] accuracy flags on the map for landmarks ([0044] including the division line)) indicating an accuracy of the road marking (see [0075-0079] the accuracy flag indicative of an accuracy value e.g. EV1, EV2, EV3), the accuracy information being included in the map information (see [0046]); and
(see Figure 6, [0083-0086] step S20 outputting information to control a display) for modifying a target track of the moving body (see [0065] potential routes calculated at S11 and [0085-0088] one route selected at S21 for use with the automatic driving control in S22. I.e. the target track modified from multiple potential target tracks to one selected target track via the displayed information) so that the sensor detects a road marking whose accuracy is equal to or larger than a predetermined value (see Figures 6, 9A, 9B, [0086] the modified target track including a particular ratio of automatic driving, which [0082] occurs for the estimated accuracy being higher than a threshold value Th1. In other words, the target track is modified such that the automatic driving portions include the vehicle driving on a path with road markings that will be detected and whose accuracy is larger than the predetermined Th1 value).

Regarding Claim 2, Tateishi et al. discloses the output device according to claim 1, wherein the processor is further configured to execute the program to:
identify, from one or more road markings provided at a route of the moving body, a low accuracy road marking (see Figure 7, [0073-0079 identifying a low accuracy flag for a sampled point along an evaluated route) for which the accuracy is lower than the predetermined value (see [0074-0082] low accuracy flags resulting in estimated accuracy less than threshold value Th1) and output the control information for controlling the moving body so that the moving body gets away from the low accuracy road marking (see Figure 9B, [0083], manual driving necessary for low-accuracy areas. I.e., the control information output for automatic driving after the period of manual driving causes the moving body to travel away from the low accuracy marking that was passed during manual driving).

Regarding Claim 5, Tateishi et al. discloses the output device according to claim 1, wherein the processor is further configured to execute the program to:
(see [0075] a low accuracy flag may not be registered for some landmarks) for which the accuracy is equal to or higher than the predetermined value (see [0075-0082] the lack of the low accuracy coefficient resulting in accuracy higher than predetermined value Th1) and output the control information for controlling the moving body such that the moving body approaches the high accuracy road marking (see [0082-0083] the higher estimated accuracy than Th1 used for automatic driving. I.e. the control information for automatic driving during the route causes the moving body to approach and drive past a high accuracy road marking).

Regarding Claim 8, Tateishi et al. discloses the output device according to claim 1, wherein, on a basis of an accuracy of the estimated position (see [0069-0070] the estimated accuracy of vehicle position determined in S16, detailed in Figure 7), the processor is configured to execute the program to determine whether or not it is necessary to control the moving body such that the moving body gets away from a road marking for which the accuracy is lower than the predetermined value (see Figure 6, [0082-0083] S17-S19, the processor determines whether or not automatic or manual driving occurs for sections, i.e. determines whether it is necessary to perform the automatic driving which causes the moving body to get further away from a road marking which required a section of manual driving [0083-0084]).

Regarding Claim 12, Tateishi et al. discloses a control method (see [0064] the process of Figure 6) executed by an output device (see [0064], Figure 1A, performed by ECU 20) comprising:
receiving a detection result from a sensor, the sensor detecting an object by emitting a light and receiving the light reflected by the object (see [0039] measuring sensor 32 may be a “laser radar” for measuring a relative position to an object and [0048] recognition unit 21 of the ECU recognizing landmarks using the measuring sensor 32);
estimating a position of a moving body (see [0050] the position of the vehicle being recognized) based on a position of a road marking based on the detection result by the sensor (see [0050] the position based on the landmark MP recognized at the recognition unit 21, and see [0044], Figure 2B, landmarks include division lines on a road) and the position of the road marking according to map information (see [0050] the position based on the alignment of the recognized landmark with landmark position RP from a map);
acquiring accuracy information (see [0046] accuracy flags on the map for landmarks ([0044] including the division line)) indicating an accuracy of the road marking (see [0075-0079] the accuracy flag indicative of an accuracy value e.g. EV1, EV2, EV3), the accuracy information being included in the map information (see [0046]); and
outputting control information (see Figure 6, [0083-0086] step S20 outputting information to control a display) for modifying a target track of the moving body (see [0065] potential routes calculated at S11 and [0085-0088] one route selected at S21 for use with the automatic driving control in S22. I.e. the target track modified from multiple potential target tracks to one selected target track via the displayed information) so that the sensor detects a road marking whose accuracy is equal to or larger than a predetermined value (see Figures 6, 9A, 9B, [0086] the modified target track including a particular ratio of automatic driving, which [0082] occurs for the estimated accuracy being higher than a threshold value Th1. In other words, the target track is modified such that the automatic driving portions include the vehicle driving on a path with road markings that will be detected and whose accuracy is larger than the predetermined Th1 value).

Regarding Claim 13, Tateishi et al. discloses a non-transitory computer readable storage medium including instructions executed by a computer (see [0041] the ECU having program storage), the instructions causing the computer (see Figure 1A, [0041] ECU including a central processing unit) to perform functions comprising:
receiving a detection result from a sensor, the sensor detecting an object by emitting a light and receiving the light reflected by the object (see [0039] the laser radar used to detect a relative position to an object, and [0048] recognition unit 21 of the ECU recognizing landmarks on the basis of a result measured by the measuring sensor 32);
estimating a position of a moving body (see [0050] the position of the vehicle being recognized) based on a position of a road marking based on the detection result by the sensor (see [0050] the position based on the landmark MP recognized at the recognition unit 21, and see [0044], Figure 2B, landmarks include division lines on a road) and the position of the road marking according to map information (see [0050] the position based on the alignment of the recognized landmark with landmark position RP from a map);
acquiring accuracy information (see [0046] accuracy flags on the map for landmarks ([0044] including the division line)) indicating an accuracy of the road marking (see [0075-0079] the accuracy flag indicative of an accuracy value e.g. EV1, EV2, EV3), the accuracy information being included in the map information (see [0046]); and
outputting control information (see Figure 6, [0083-0086] step S20 outputting information to control a display) for modifying a target track of the moving body (see [0065] potential routes calculated at S11 and [0085-0088] one route selected at S21 for use with the automatic driving control in S22. I.e. the target track modified from multiple potential target tracks to one selected target track) so that the sensor detects a road marking whose accuracy is equal to or larger than a predetermined value (see Figures 6, 9A, 9B, [0086] the modified target track including a particular ratio of automatic driving, which [0082] occurs for the estimated accuracy being higher than a threshold value Th1. In other words, the target track is modified such that the automatic driving portions include the vehicle driving on a path with road markings that will be detected and whose accuracy is larger than the predetermined Th1 value).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0066960A1 (Tateishi et al.) in view of Published Application US2018/0267172A1 (Oh et al.).

Regarding Claim 6, Tateishi et al. further discloses that high accuracy in both a length direction and a width direction of the road is preferable, for the operation of the automatic driving control (see [0074]).

Tateishi et al. does not explicitly recite the output device according to claim 5, wherein the processor is further configured to execute the program to:
detect, by comparing errors of the estimated position in a first direction and in a second direction with respect to a travelling direction of the moving body with a threshold, a direction in which the error of the estimated position is larger than the threshold
acquire suitability information indicating a degree of suitability of each of the one or more road markings in a case that each of the one or more road markings is used as a reference of position estimation in the detected direction, and
identify the high accuracy road marking based on the accuracy information and the suitability information.

However, Oh et al. teaches a device for vehicle positioning where the processor functions to (see e.g. Claim 1, [0121-0123]):
detect, by comparing errors of the estimated position in a first direction and in a second direction with respect to a travelling direction of the moving body with a threshold, a direction in which the error of the estimated position is larger than the threshold (see [0082] detecting the longitudinal direction and the lateral direction as having small differences between position information and correction information (a small difference being an error that is large enough (beyond a threshold) to be considered a small error)),
 (see Figure 8, [0090-0092], features lines on the map are identified to be used for lateral and longitudinal position correction (having a sufficient suitability for that use) based on the heading angle of the feature line and vehicle), and
identify the high accuracy road marking based on the accuracy information and the suitability information (see [0090-0091] the feature line is used for position correction (i.e. considered an accurate landmark) when deemed suitable, and the correction excludes other lines).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the output device of Tateishi et al. (using the landmarks of road markings) to additionally consider position error and suitability information in determining a high accuracy landmark, as is taught by Oh et al., with the motivation of enhancing reliability and accuracy of the vehicle by providing for accurate position recognition even when GPS reception is poor (see Oh et al. [0125]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0066960A1 (Tateishi et al.) in view of Published Application US2018/0165960A1 (Seo et al.).

Regarding Claim 9, Tateishi et al. discloses a case that the road marking for which the accuracy is lower than the predetermined value exists within a detection range by the sensor (see [0082-0084] manual driving past the low-accuracy road markings (i.e. the markings within detection range but not accurate enough to be used) when the estimated accuracy is less than Th1) and discloses the estimated vehicle position based on the road marking relying on a collation (see [0050] the alignment of the sensed landmark and map data).

Tateishi et al. does not explicitly recite the output device according to claim 1, wherein, in a case that the road marking for which the accuracy is lower than the predetermined value exists within a detection range of the sensor, the processor is configured to execute the program to lower a weight of a result of a collation used in the estimated position of the moving body.

However, Seo et al. teaches a system for estimating vehicle position (see e.g. Claim 1), wherein based on the accuracy of a detected landmark (see Claim 1, a mapping accuracy of a detected result of a landmark by a sensor),
the processor is configured to execute the program to lower a weight of a result of a collation used in the estimated position of the moving body (see Claim 1, a weight to each “particle” corresponding to each object is given based on the accuracy, which is then used to estimate vehicle position, and see [0087] the weight corresponds to accuracy, i.e. a lower accuracy resulting in a lower weight).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the output device of Tateishi et al. to further estimate position based using weight based on accuracy, as is taught by Seo et al., with the motivation of increasing the robustness of position detection and the utility of the system to handle complex environments such as parking lots (see Seo et al. [0006, 0008]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0066960A1 (Tateishi et al.) in view of Publication JP2012117944A (Kondo) (translation provided in IDS for citation purposes).

Regarding Claim 10, Tateishi et al. further discloses a road marking for which the accuracy according to the accuracy information is lower than the predetermined value (see [0044] landmarks can be division lines, and [0046] a low accuracy flag (accuracy information) for a landmark is in the map, which [0075-0082] lowers the estimated accuracy to be lower than a predetermined valued Th1).

Tateishi et al. does not explicitly recite the output device according to claim 1, wherein a road marking for which the accuracy according to the accuracy information is lower than the predetermined value is a compartment line expressed by a plurality of lines.

However, Kondo teaches a device in vehicle navigation (see e.g. [0007]),
wherein a landmark may be a road marking which is a compartment line expressed by complex lines (see Figure 4 and [0046-0048] lines recognized may include a “zebra” pattern which compartmentalizes lanes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing that road markings in Tateishi et al. (therefore including those corresponding to accuracy information higher or lower than the predetermined value) could include compartment line expressed by complex lines, as is taught by Kondo, with the motivation of increasing the robustness of the system to recognize a variety of road markings for performing lane guidance operations (see Kondo [0019]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0066960A1 (Tateishi et al.) in view of Published Application US2017/0322040A1 (Stephens et al.).

Regarding Claim 11, Tateishi et al. further discloses a road marking for which the accuracy according to the accuracy information is lower than the predetermined value (see [0044] landmarks can be division lines, and [0046] a low accuracy flag (accuracy information) for a landmark is in the map, which [0075-0082] lowers the estimated accuracy to be lower than a predetermined valued Th1).

Tateishi et al. does not explicitly recite the output device according to claim 1, wherein a road marking for which the accuracy according to the accuracy information is lower than the predetermined value is a faded road marking.

However, Stephens et al. teaches an output device (see Figure 1, vehicle control system 116) wherein:
a low-accuracy road marking is a faded road marking (see [0017, 0034] Figure 5A, 5B, a low quality lane marking for automatic vehicle control may be a worn marking or has lost paint).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the low accuracy flags of Tateishi et al. to also apply to faded road markings, as is taught by Stephens et al., with the motivation of increasing the reliability and robustness of the automatic driving device by further taking into consideration road marking quality factors (see Stephens et al. [0012]).

Additional Prior Art
The prior art made of record on form PTO-892and not relied upon is considered pertinent to applicant's disclosure.
US-20160146618-A1 teaches subject matter including path planning including analyzing sharpness and clarity quality of lane markers (see e.g. Claim 3, [0039]).
US-20170227971-A1 teaches subject matter including analyzing routes for autonomous travel using infrastructure clarity data (see e.g. Claim 1, [0064]).
US-20180273031-A1 teaches subject matter including analyzing detection accuracy of a lane boundary that is sensed or detected (see e.g. Claim 7, [0077]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619